DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al. (US 20050230691 A1) in view of Krames et al. (US 20060011935 A1) and Jung et al. (US 20140368107 A1) and Koo et al. (US 20080211414 A1).

Regarding independent claim 16, Amiotti et al. teach, “A semiconductor light-emitting device (400, fig. 4; ¶¶ 0043-0047), comprising: 
a semiconductor component (406) including: 
…………
an adsorbent material (418) …
……”.
But Amiotti et al. are not explicit on the provision of wherein
the semiconductor component including: 
a semiconductor structure including: 
a laminate structure including: 
a first conductive semiconductor layer, 
a light-emitting layer formed on said first conductive semiconductor layer, and 
a second conductive semiconductor layer which is formed on said light-emitting layer and which has a conductivity type different from that of said first conductive semiconductor layer, and 
an electrode structure formed on at least one selected from the group consisting of said first conductive semiconductor layer and said second conductive semiconductor layer, said laminate structure having a non-electrode region which is located on at least one selected from the group consisting of said first conductive semiconductor layer and said second conductive semiconductor layer and which is not provided with said electrode structure thereon; and

However, the instant features are of conventional LEDs and numerous prior arts are available having those features. Example prior art Krames et al. teach a similar device (fig. 2; ¶¶ 0047-0050), wherein 
the “semiconductor component including: 
a semiconductor structure including: 
a laminate structure including: 
a first conductive semiconductor layer (10), 
a light-emitting layer (11) formed on said first conductive semiconductor layer (10), and 
a second conductive semiconductor layer (10) which is formed on said light-emitting layer (11) and which has a conductivity type different from that of said first conductive semiconductor layer (¶ 0047), and 
an electrode structure (14, 15) formed on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10), said laminate structure having a non-electrode region (see annotation) which is located on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10) and which is not provided with said electrode structure thereon (14, 15); and”

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al. and Krames et al. to include the P-N conductivity layers, active layer and electrodes according to the teachings of Krames et al. as these features are conventional.

    PNG
    media_image1.png
    585
    785
    media_image1.png
    Greyscale

Regarding the limitation “an adsorbent material disposed at said non-electrode region”, modified device of Amiotti et al. in fig. 4 with the LED of Krames et al. having a non-electrode region, this is easily seen that the adsorbent material (418) disposed at said non-electrode region (see annotation). Note: The instant limitation doesn’t exclude the presence of the adsorbent material on the electrode region.
Regarding the limitation, the “adsorbent material having a greater adsorption capability for an aerosol-type pollutant than an adsorption capability for the aerosol-type pollutant of the electrode structure so as to inhibit said electrode structure from adsorbing the aerosol-type pollutant, wherein said adsorbent material is selected from the group consisting of a graphene, an activated carbon, and a combination thereof,”  Amiotti et al. teach the “getter material” 418 is to adsorb “contaminants such as moisture, oxygen, etc” (¶ 0047) and “The material of the getter can be a metal, metal compound (e.g., reduced metal oxide), non-metallic compounds, zeolites, certain plastics etc., that are effective to sorb contaminants from the controlled atmosphere.” Popular “non-metallic compounds” in the semiconductor area to adsorb moisture, oxygen are activated carbon, graphene etc. Prior art Jung et al. teach a similar structure (fig. 1-3), wherein the adsorbent material 10 disposed on OLED device 30 and adsorbent material 10 comprises Graphene (¶¶ 0030-0055).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to select graphene as the getter material of Amiotti et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
Now, as the claimed device and the prior art use same material ‘graphene’ as adsorbent material, this is naturally recognized that the adsorbent material of Amiotti et al., should have the same property to the claimed one. See MPEP § 2112.01. Thus the adsorbent material of modified device of Amiotti et al., Krames et al. and Jung et al. will have a greater adsorption capability for an aerosol-type pollutant than an adsorption capability for the aerosol-type pollutant of the electrode structure so as to inhibit said electrode structure from adsorbing the aerosol-type pollutant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.
Regarding the newly included limitation, “wherein said adsorbent material …is made as a protective component which is spaced apart from said electrode structure by a distance less than 300 mm”, Amiotti et al. teach a non-zero distance between the adsorbent material (418) and said electrode structure (part of LED 406), but none of the Amiotti et al., Krames et al. and Jung et al. explicitly mentions the distance as less than 300 mm.
However, Koo et al. teach a similar semiconductor light-emitting device (fig. 2a; ¶ 0043), wherein an getter (adsorbent) material (150)…is spaced apart from said electrode structure (part of LED 120) by a distance less than 300 mm (d=10-100 µm).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to place the getter (adsorbent) material layer of Amiotti et al. at a distance 10-100 µm from the LED device according to the teaching of Koo et al. with a motivation of reducing the degradation of picture quality caused by an interference phenomenon between light emitted from the light emitting device and light incident to the from outside as mentioned by Koo et al. in ¶ 0043. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding the limitation, “wherein said adsorbent material …is made as a protective component”, Amiotti et al. teach the getter material (418) protects the LED from contaminants (¶ 0016, 0034).
Note: Mo et al. (US 20160181571 A1) can be used instead of Jung et al. in above rejection.
Regarding claim 19, Amiotti et al., Krames et al., Jung et al. and Koo et al. further teach, “The semiconductor light-emitting device according to claim 16, wherein said adsorbent material (418) is configured as a structure selected from the group consisting of a continuous structure and a patterned structure” (Amiotti et al., fig. 4).

Regarding claim 20, Amiotti et al., Krames et al., Jung et al. and Koo et al. further teach, “The semiconductor light-emitting device according to claim 16, wherein said adsorbent material (10, Jung et al.) is disposed at said non-electrode region by a technique selected from the group consisting of spin-coating, deposition, and a combination thereof (CVD, ¶ 0033)”.

Regarding claim 24, Amiotti et al., Krames et al., Jung et al. and Koo et al. further teach, “The semiconductor light-emitting device according to claim 16, wherein said semiconductor structure further includes a current spreading layer (13, Krames et al., ¶ 0049) formed on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10)”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al., Krames et al., Jung et al. and Koo et al. as applied to claim 16 above, and further in view of Jang et al. (US 20070252165 A1) of record.

Regarding claim 17, Amiotti et al., Krames et al., Jung et al. and Koo et al. teach all the limitations described in claim 16.
Jung et al. further teach, wherein said adsorbent material (10) is electrically conductive (graphene is electrically conductive).
But Amiotti et al., Krames et al., Jung et al. and Koo et al. are silent upon the provision of wherein said adsorbent material is electrically connected to said electrode structure and configured as a finger for said electrode structure.
However, Jang et al. teach a similar LED device, wherein the adsorbent material (500, fig. 13; ¶ 0071) is electrically connected to said electrode structure (700) and configured as a finger for said electrode structure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al., Krames et al., Jung et al., Koo et al. and Jang et al. to include the adsorbent material in electrical connection of electrode structure according to the teachings of Jang et al. with a general motivation of current spreading in the electrode structure and reducing the device size. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al., Krames et al., Jung et al. and Koo et al. as applied to claim 16 above, and further in view of BEIERLEIN (US 20110095277 A1) of record.

Regarding claim 18, Amiotti et al., Krames et al., Jung et al. and Koo et al. teach all the limitations described in claim 16.
But Amiotti et al., Krames et al., Jung et al. and Koo et al. are silent upon the provision of wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm.
However, BEIERLEIN teaches a similar structure, wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm (¶ 0076).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al., Krames et al., Jung et al. and Koo et al. to form the adsorbent material of claimed thickness according to the teachings of BEIERLEIN with a motivation of gettering pollutants effectively. See BEIERLEIN, ¶ 0076. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817